Exhibit 10.73

 

SECURITY AGREEMENT

 

This Security Agreement (the “Agreement”) is entered into this 16th day of March
2015 by Mecklermedia Corporation, a Delaware corporation (“Mecklermedia”),
Mecklermedia.com Subsidiary Corporation, a Delaware corporation
(“Mecklermedia.com”), and Inside Network, Inc., a California corporation
(“Inside Network”) (each a “Debtor” and, collectively, “Debtors”), whose address
is 50 Washington Street, 9th Floor, Suite 912, Norwalk, CT 06854, in favor of
Drew Lane Holdings, LLC, a Delaware limited liability company (hereinafter
referred to as “Secured Party”), whose address is 4 New York Plaza, FL 7, New
York, NY 10004.

 

WHEREAS, simultaneously with the execution of this Agreement, Debtors are
issuing to Secured Party a Secured Promissory Note, dated of even date herewith,
in the maximum principal amount of Five Hundred Thousand Dollars ($500,000.00)
(the “Loan”), as amended and in effect from time to time (the “Note”); and

 

WHEREAS, as a condition to making the Loan evidenced by the Note, Secured Party
is requiring Debtors to execute and deliver this Agreement for the purpose of
securing all of their Obligations (as defined below) to Secured Party.

 

NOW, THEREFORE, in consideration of the foregoing and to induce Secured Party to
accept the Note and to make the Loan to Debtors evidenced thereby, Debtors agree
as follows:

 

Section 1. DEFINITIONS.

 

All capitalized terms used herein without definition shall have the respective
meanings ascribed thereto in the Note. Any term used in this Agreement which is
defined in the UCC (as defined below) and not otherwise defined in this
Agreement or any other Loan Document shall have the meaning ascribed thereto in
the UCC. The following terms shall have the following meanings:

 

“Collateral” has the meaning set forth in Section 2.

 

“Damages” has the meaning set forth in Section 30.

 

“Debtor” and “Debtors” have the meanings set forth in the above introductory
paragraph.

 

“Default” has the meaning set forth in Section 25.

 

“Jurisdiction” has the meaning set forth in Section 31C.

 

“Loan” has the meaning set forth in the above recitals.

 

“Loan Documents” refers to all documents, including this Agreement and the Note,
whether now or hereafter existing, executed in connection with or related to the
Obligations, and may include, without limitation and whether executed by Debtors
or others, promissory notes, guaranty agreements, deposit or other similar
agreements, pledge agreements, other security agreements, security instruments,
financing statements, mortgage instruments, and any renewals or modifications,
whenever any of the foregoing are executed.

 

 



1

 

 

“Note” has the meaning set forth in the above recitals.

 

“Obligations” means any and all obligations of Debtors to Secured Party in
connection with the Loan under the Loan Documents however created, arising or
evidenced, whether direct or indirect, joint or several, absolute or contingent,
now existing or hereafter arising or acquired, including future advances, and
all costs and expenses incurred by Secured Party to obtain, preserve, perfect
and enforce the security interest granted herein and to maintain, preserve and
collect the property subject to such security interest.

 

“Permitted Encumbrances” means (i) liens, charges or encumbrances for taxes,
assessments or governmental changes or claims which are not yet due and payable,
(ii) statutory liens of landlords, carriers, warehousemen, mechanics and
materialmen and (iii) other liens imposed in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security.

 

“Regulation U” has the meaning set forth in Section 23.

 

“Secured Party” has the meaning set forth in the above introductory paragraph.

 

“UCC” means the Uniform Commercial Code as presently and hereafter enacted in
the State of Delaware.

 

Section 2. GRANT OF SECURITY INTEREST.

 

For value received and to secure payment and performance of the Obligations,
Debtors hereby grant to Secured Party a continuing security interest in and lien
upon all of Debtors’ accounts, equipment, inventory, goods, fixtures, cash and
currency, chattel paper, instruments, investment property, documents,
letter-of-credit rights, deposit accounts, commercial tort claims, insurance
claims and proceeds, contract rights, general intangibles and intellectual
property rights, wherever located, whether now owned or hereafter acquired, and
any additions, replacements, accessions, or substitutions thereof, all cash and
non-cash proceeds and products thereof and all supporting obligations related
thereto (collectively, “Collateral”).

 

Section 3. OWNERSHIP OF COLLATERAL.

 

Debtors own the Collateral or have rights in the Collateral. The Collateral is
free and clear of all liens, security interests, and claims, except for
Permitted Encumbrances and those previously reported in writing to and approved
by Secured Party. Debtors will keep the Collateral free and clear from all
liens, security interests and claims, other than Permitted Encumbrances and
those granted to or approved by Secured Party, and will defend the Collateral
against all claims and demands of all persons at any time claiming any interest
therein adverse to Secured Party. Debtors will not transfer, sell, or lease
Collateral, except as otherwise permitted herein.

 

 

 



2

 

 

Section 4. NAME AND OFFICES; JURISDICTION OF ORGANIZATION.

 

The names and addresses of Debtors appearing at the beginning of this Agreement
are Debtors’ exact legal names and the address of their chief executive office.
Mecklermedia and Mecklermedia.com are organized solely under the laws of the
State of Delaware and have not changed the jurisdiction of their organization
within the five (5) years preceding the date hereof, except as previously
reported in writing to Secured Party. Inside Network is organized solely under
the laws of the State of California and has not changed the jurisdiction of its
organization within the five (5) years preceding the date hereof, except as
previously reported in writing to Secured Party.

 

Sction 5. NOTIFICATIONS; LOCATION OF COLLATERAL.

 

Each Debtor will notify Secured Party in writing at least fifteen (15) days
prior to any change in, as applicable: (i) such Debtor’s chief place of
business; (ii) such Debtor’s name or identity; (iii) such Debtor’s
corporate/organizational structure; or (iv) the jurisdiction in which such
Debtor is organized. In addition, each Debtor shall promptly notify Secured
Party of any claims or alleged claims of any other person or entity to the
Collateral or the institution of any litigation, arbitration, governmental
investigation or administrative proceedings against or affecting the Collateral.
Each Debtor will keep Collateral at the location(s) previously provided to
Secured Party until such time as Secured Party provides written advance consent
to a change of location, which consent will not be unreasonably withheld or
delayed. Debtors will bear the cost of preparing and filing any documents
necessary to protect Secured Party’s liens.

 

Section 6. COLLATERAL CONDITION AND LAWFUL USE.

 

Debtors represent that the Collateral is in good repair and condition and that
Debtors will use reasonable care to prevent Collateral from being damaged or
depreciating, normal wear and tear excepted. Debtors will promptly notify
Secured Party of any material loss or damage to Collateral. Debtors will not
permit any item of Collateral to become an accession to other property unless
such property is also Collateral hereunder. Debtors represent that they are in
compliance in all material respects with all laws, rules and regulations
applicable to the Collateral and their properties, operations, business, and
finances.

 

Section 7. RISK OF LOSS AND INSURANCE.

 

Debtors shall bear all risk of loss with respect to the Collateral. The injury
to or loss of Collateral, either partial or total, shall not release Debtors
from payment or other performance hereof. Debtors agree to obtain and keep in
force property insurance on the Collateral (and if requested by Secured Party,
with a lender’s loss payable endorsement in favor of Secured Party), commercial
general liability insurance (and if requested by Secured Party, naming Secured
Party as additional insured), and such other insurance as Secured Party may
reasonably require from time to time. Such insurance is to be in form and
amounts reasonably satisfactory to Secured Party and issued by reputable
insurance carriers reasonably satisfactory to Secured Party. Upon Secured
Party’s written request, all such policies shall provide to Secured Party a
minimum of thirty (30) days’ written notice of cancellation. Debtors shall
furnish to Secured Party copies of such policies, or other evidence of such
policies reasonably satisfactory to Secured Party upon request. If Debtors fail
to obtain or maintain in force such insurance or fail to furnish such evidence,
Secured Party is authorized, but not obligated, to purchase any or all such
insurance protecting such interest as Secured Party deems appropriate against
such risks and for such coverage and for such amounts, including either the loan
amount or value of the Collateral, all at its discretion, and at Debtors’
expense. In such event, Debtors agree to reimburse Secured Party for the cost of
such insurance, and Secured Party may add such cost to the Obligations. Debtors
shall bear the risk of loss to the extent of any deficiency in the effective
insurance coverage with respect to loss or damage to any of the Collateral. Upon
the occurrence and continuation of a Default beyond any applicable grace period,
Debtors hereby (i) assign to Secured Party the proceeds of all property
insurance covering the Collateral up to the amount of the Obligations and (ii)
direct any insurer to make payments directly to Secured Party. Each Debtor
hereby appoints Secured Party as its attorney-in-fact, which appointment shall
be irrevocable and coupled with an interest for so long as Obligations are
unpaid, upon the occurrence and continuation of a Default beyond any applicable
grace period, to file proof of loss and/or any other forms required to collect
from any insurer any amount due from any damage to or destruction of Collateral,
to agree to and bind such Debtor as to the amount of said recovery, to designate
any payees of such recovery, to grant releases to insurer, to grant subrogation
rights to any insurer, and to endorse any settlement check or draft. Debtors
agree not to exercise any of the foregoing powers granted to Secured Party
without Secured Party’s prior written consent.

 

 



3

 

 

Section 8. TAXES.

 

Debtors agree to pay promptly all taxes and assessments upon or for the use of
Collateral. At its option, Secured Party may discharge taxes, liens, security
interests or other encumbrances at any time levied or placed on Collateral.
Debtors agree to reimburse Secured Party, on demand, for any such payment made
by Secured Party. Any amounts so paid shall be added to the Obligations.

 

Section 9. FINANCING STATEMENTS, CERTIFICATES OF TITLE, POWER OF ATTORNEY.

 

No financing statement (other than any filed or approved by Secured Party)
covering any Collateral is on file in any public filing office. Each Debtor
authorizes the filing by Secured Party at any time and from time to time of one
or more financing statements and amendments thereto covering the Collateral in
form satisfactory to Secured Party (and which may describe the Collateral as all
assets of Debtor), agrees to deliver certificates of title on which Secured
Party’s lien has been indicated covering any Collateral subject to a certificate
of title statute, and will pay all costs and expenses of filing or applying for
the same. Each Debtor hereby constitutes and appoints Secured Party the true and
lawful attorney of such Debtor with full power of substitution to take any and
all appropriate action and to execute any and all documents, instruments or
applications that may be necessary or desirable to accomplish the purpose and
carry out the terms of this Agreement. The foregoing power of attorney is
coupled with an interest and shall be irrevocable until all of the Obligations
have been paid in full. Neither Secured Party nor anyone acting on its behalf
shall be liable for acts, omissions, errors in judgment, or mistakes in fact in
such capacity as attorney-in-fact. Debtors ratify all acts of Secured Party as
attorney-in-fact. Debtors agree to take such other actions, at Debtors’ expense,
as might be requested for the perfection, continuation and assignment, in whole
or in part, of the security interests granted herein and to assure and preserve
Secured Party’s intended priority position. If Debtors shall hold or acquire a
commercial tort claim, Debtors will promptly notify Secured Party in writing
thereof, such notice to provide the particulars of such claim and grant to
Secured Party a security interest therein and in the proceeds thereof. If
certificates, passbooks, or other documentation or evidence is/are issued or
outstanding as to any of the Collateral, Debtors will cause the security
interests of Secured Party to be properly protected, including perfection by
notation thereon or delivery thereof to Secured Party.

 

Section 10. LANDLORD/MORTGAGEE WAIVERS.

 

Upon Secured Party’s written request, Debtors shall use commercially reasonable
efforts to cause each landlord of real property leased by Debtors and each
mortgagee of real property owned by Debtors to execute and deliver instruments
reasonably satisfactory in form and substance to Secured Party by which such
mortgagee or landlord subordinates its rights, if any, in the Collateral.

 

Section 11. CONTROL.

 

Upon Secured Party’s written request, Debtors shall authorize and direct any
depositary bank or securities intermediary that holds Collateral to (i) comply
with the terms of this Agreement and to enter into an agreement satisfactory to
Secured Party to perfect Secured Party’s security interest in such Collateral by
control and (ii) mark its records to show the security interest of and/or the
transfer to Secured Party of the property pledged as Collateral hereunder.
Debtors will cooperate with Secured Party in obtaining control with respect to
Collateral consisting of electronic chattel paper and will not create any
electronic chattel paper without taking all steps deemed necessary by Secured
Party to confer control of the electronic chattel paper upon Secured Party in
accordance with the UCC. Upon the occurrence and continuation of a Default
beyond any applicable grace period, Secured Party shall be entitled to deliver
to any depositary bank, securities intermediary or other applicable third party
notice of the exercise of its control rights with respect to such Collateral.

 

Section 12. CHATTEL PAPER, ACCOUNTS, GENERAL INTANGIBLES.

 

Debtors warrant that Collateral consisting of chattel paper, accounts, or
general intangibles is (i) genuine and enforceable in accordance with its terms;
(ii) not subject to any defense, set-off, claim or counterclaim of a material
nature against Debtors except as to which Debtors have notified Secured Party in
writing; and (iii) not subject to any other circumstances that would impair the
validity, enforceability, value, or amount of such Collateral except as to which
Debtors have notified Secured Party in writing. Debtors shall not amend, modify
or supplement any lease, contract or agreement contained in Collateral or waive
any provision therein in a manner materially adverse to the Debtors’ interest or
the Secured Party’s Collateral, without prior written consent of Secured Party.
Debtors will not create any tangible chattel paper without placing a legend on
the chattel paper acceptable to Secured Party indicating that Secured Party has
a security interest in the chattel paper.

 

 



4

 

 

Section 13. ACCOUNT INFORMATION.

 

From time to time, at Secured Party’s request, Debtors shall provide Secured
Party with schedules describing all accounts, including customers’ addresses,
created or acquired by Debtors and at Secured Party’s request shall execute and
deliver written assignments of contracts and other documents evidencing such
accounts to Secured Party for collateral purposes. Together with each schedule,
Debtors shall, if requested by Secured Party, furnish Secured Party with copies
of Debtors’ sales journals, invoices, customer purchase orders or the
equivalent, and original shipping or delivery receipts for all goods sold, and
Debtors warrant the genuineness thereof.

 

Section 14. ACCOUNT DEBTORS.

 

If a Default should occur, Secured Party shall have the right, at any time
thereafter, to notify the account debtors obligated on any or all of the
Collateral to make payment thereof directly to Secured Party, and Secured Party
may take control of all proceeds of any such Collateral. The cost of such
collection and enforcement, including attorneys’ fees and expenses, shall be
borne solely by Debtors whether the same is incurred by Secured Party or
Debtors. If a Default should occur, then upon demand of Secured Party, Debtors
will, upon receipt of all checks, drafts, cash and other remittances in payment
on Collateral, deposit the same in a special Secured Party account maintained
with Secured Party, over which Secured Party also has the power of withdrawal.

 

If a Default should occur, no discount, credit, or allowance shall be granted by
Debtors to any account debtor and no return of merchandise shall be accepted by
Debtors without Secured Party’s consent. Secured Party may, after Default,
settle or adjust disputes and claims directly with account debtors for amounts
and upon terms that Secured Party considers advisable, and in such cases Secured
Party will credit the Obligations with the net amounts received by Secured
Party, after deducting all of the expenses incurred by Secured Party. Debtors
agree to indemnify and defend Secured Party and hold it harmless with respect to
any claim or proceeding arising out of any matter related to collection of
Collateral.

 

Section 15. GOVERNMENT CONTRACTS.

 

If any Collateral covered hereby arises from obligations due to Debtors from any
governmental unit or organization, Debtors shall promptly notify Secured Party
in writing and, upon Secured Party’s request, execute all documents and take all
actions deemed necessary by Secured Party to ensure recognition by such
governmental unit or organization of the rights of Secured Party in the
Collateral, including, without limitation, compliance with the Federal
Assignment of Claims Act or like federal, state or local statute or rule.

 

Section 16. INVENTORY.

 

So long as no Default has occurred, Debtors shall have the right in the regular
course of business, to process and sell Debtors’ inventory. If a Default should
occur, Debtors will, upon receipt of all checks, drafts, cash and other
remittances, in payment of Collateral sold, deposit the same in a special
Secured Party account maintained with Secured Party, over which Secured Party
also has the power of withdrawal. Debtors agree to notify Secured Party promptly
in the event that any inventory purchased by or delivered to Debtors is
evidenced by a bill of lading, dock warrant, dock receipt, warehouse receipt or
other document of title and to deliver such document to Secured Party upon
request.

 

 



5

 

 

Section 17. INSTRUMENTS, CHATTEL PAPER, DOCUMENTS.

 

Unless Secured Party shall hereafter otherwise direct or consent in writing, any
Collateral that is, or is evidenced by, instruments, chattel paper or negotiable
documents will be properly assigned to and the originals of any such Collateral
in tangible form (accompanied by such instruments of transfer and assignment
duly executed in blank as Secured Party may from time to time specify) deposited
with and held by Secured Party. Secured Party may, without notice, after the
occurrence and continuance of a Default beyond any applicable grace period,
exercise any or all rights of collection, conversion, or exchange and other
similar rights, privileges and options pertaining to such Collateral, but shall
have no duty to do so.

 

Section 18. INTELLECTUAL PROPERTY

 

Debtors shall execute and deliver any and all supplemental agreements,
instruments and documents as Secured Party may reasonably request to further
evidence or facilitate the perfection of Secured Party’s security interest in
any patents, patent rights, licenses, trademarks, trademark rights, service
marks, service mark rights, trade names, copyrights or copyright registrations
of Debtors, and Debtors hereby constitute Secured Party as their
attorney-in-fact to execute and file all such agreements, instruments and
documents with appropriate federal and state governmental offices, such power
being coupled with an interest and irrevocable until the Obligations are
satisfied in full.

 

Section 19. COLLATERAL DUTIES.

 

Secured Party shall have no custodial or ministerial duties to perform with
respect to Collateral pledged except as set forth herein; and by way of
explanation and not by way of limitation, Secured Party shall incur no liability
for any of the following: (i) loss or depreciation of Collateral (unless caused
by its willful misconduct or gross negligence), or (ii) failure to present any
paper for payment or protest, to protest or give notice of nonpayment, or any
other notice with respect to any paper or Collateral.

 

Section 20. TRANSFER OF COLLATERAL.

 

Secured Party may assign its rights in Collateral or any part thereof to any
assignee who shall thereupon become vested with all the powers and rights herein
given to Secured Party with respect to the property so transferred and
delivered, and Secured Party shall thereafter be forever relieved and fully
discharged from any liability with respect to such property so transferred, but
with respect to any property not so transferred, Secured Party shall retain all
rights and powers hereby given.

 

 



6

 

 

Section 21. INSPECTION, BOOKS AND RECORDS.

 

Debtors will at all times keep accurate and complete records covering each item
of Collateral, including the proceeds therefrom. Secured Party, or any of its
agents, shall have the right, at intervals to be determined by Secured Party and
without hindrance or delay, at Debtors’ expense, to inspect, audit, and examine
the Collateral and to make copies of and extracts from the books, records,
journals, orders, receipts, correspondence and other data relating to
Collateral, Debtors’ business or any other transaction between the parties
hereto. Debtors will at their expense furnish Secured Party copies thereof upon
request. For the further security of Secured Party, it is agreed that Secured
Party has and is hereby granted a security interest in all books and records of
Debtors pertaining to the Collateral.

 

Section 22. COMPLIANCE WITH LAW.

 

Debtors will comply in all material respects with all federal, state and local
laws and regulations, applicable to them, including, without limitation,
environmental and labor laws and regulations, in the creation, use, operation,
manufacture and storage of the Collateral and the conduct of their businesses.

 

Section 23. REGULATION U.

 

None of the proceeds of the credit secured hereby shall be used directly or
indirectly for the purpose of purchasing or carrying any margin stock in
violation of any of the provisions of Regulation U of the Board of Governors of
the Federal Reserve System (“Regulation U”), or for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry
margin stock or for any other purchase which might render the Loan evidenced by
the Note a “Purpose Credit” within the meaning of Regulation U.

 

Section 24. ATTORNEYS’ FEES AND OTHER COSTS OF COLLECTION.

 

Debtors shall pay all of Secured Party’s expenses incurred in enforcing this
Agreement and in preserving and liquidating Collateral, including, but not
limited to, reasonable attorneys’ and experts’ fees and expenses, whether
incurred with or without the commencement of a suit, trial, arbitration, or
administrative proceeding, or in any appellate or bankruptcy proceeding.

 

Section 25. DEFAULT.

 

If any of the following occurs, a default (“Default”) under this Agreement shall
exist:

 

A. Loan Document Default. A default or an event of default under this Agreement
or any other Loan Document.

 

B. Collateral Loss or Destruction. Any loss, theft, substantial damage, or
destruction of Collateral not fully covered by insurance, or as to which
insurance proceeds are not (i) used to replace or repair such damaged Collateral
or (ii) remitted to Secured Party, in either case within sixty (60) days of the
loss.

 

C. Collateral Sale, Lease or Encumbrance. Any sale, lease, or encumbrance of any
Collateral not specifically permitted herein or under the Loan Documents without
prior written consent of Secured Party.

 

 



7

 

 

D. Levy, Seizure or Attachment. The making of any levy, seizure, or attachment
on or of Collateral which is not removed within ten (10) days.

 

E. Unauthorized Collection of Collateral. Any attempt, outside the ordinary
course of business, to collect, cash in or otherwise recover deposits that are
Collateral.

 

F. Third Party Breach. Any default or breach by a depositary bank or securities
intermediary of any provision contained in a control agreement entered into
pursuant to Section 11 in connection with any of the Collateral.

 

G. Unauthorized Termination. Any attempt to terminate, revoke, rescind, modify,
or violate the terms of this Agreement or any control agreement without the
prior written consent of Secured Party.

 

H. Impairment of Security. If any lien granted hereunder shall terminate (except
in accordance with its terms) or shall cease to be a first priority perfected
security interest in favor of Secured Party (subject to the Permitted
Encumbrances or other security interests or claims approved by Secured Party).

 

Section 26. REMEDIES ON DEFAULT (INCLUDING POWER OF SALE).

 

If a Default occurs, Secured Party shall have all the rights and remedies of a
secured party under the UCC. Without limitation thereto, Secured Party shall
have the following rights and remedies: (i) to take immediate possession of
Collateral, without notice or resort to legal process, and for such purpose, to
enter upon any premises on which Collateral or any part thereof may be situated
and to remove the same therefrom, or, at its option, to render Collateral
unusable or dispose of said Collateral on Debtors’ premises; (ii) to require
Debtors to assemble the Collateral and make it available to Secured Party at a
place to be designated by Secured Party; (iii) to exercise its right of set-off
or Secured Party lien as to any monies of Debtors deposited in accounts of any
nature maintained by Debtors with Secured Party or affiliates of Secured Party,
without advance notice, regardless of whether such accounts are general or
special; and (iv) to dispose of Collateral, as a unit or in parcels, separately
or with any real property interests also securing the Obligations, in any county
or place to be selected by Secured Party, at either private or public sale (at
which public sale Secured Party may be the purchaser) with or without having the
Collateral physically present at said sale.

 

Any notice of sale, disposition or other action by Secured Party required by law
and sent to Debtors at Debtors’ address shown above, or at such other address of
Debtors as may from time to time be shown on the records of Secured Party, at
least ten (10) days prior to such action, shall constitute reasonable notice to
Debtors. Notice shall be deemed given or sent when mailed, via certified mail,
postage prepaid to Debtors’ address as provided herein. Secured Party shall be
entitled to apply the proceeds of any sale or other disposition of the
Collateral, and the payments received by Secured Party with respect to any of
the Collateral, to Obligations in such order and manner as Secured Party may
determine. Collateral that is subject to rapid declines in value and is
customarily sold in recognized markets may be disposed of by Secured Party in a
recognized market for such collateral without providing notice of sale. Debtors
waive any and all requirements that the Secured Party sell or dispose of all or
any part of the Collateral at any particular time, regardless of whether Debtors
have requested such sale or disposition.

 

 



8

 

 

Section 27. STANDARDS FOR EXERCISING RIGHTS AND REMEDIES

 

To the extent that applicable law imposes duties on Secured Party to exercise
remedies in a commercially reasonable manner, Debtors acknowledge and agree that
it is not commercially unreasonable for Secured Party (i) to fail to incur
expenses reasonably deemed significant by Secured Party to prepare Collateral
for disposition or otherwise to fail to complete raw material or work in process
into finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against account
debtors or other persons obligated on Collateral or to fail to remove liens or
encumbrances on or any adverse claims against Collateral, (iv) to exercise
collection remedies against account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other persons, whether or not in the
same business as Debtors, for expressions of interest in acquiring all or any
portion of the Collateral, (vii) to hire one or more professional auctioneers to
assist in the disposition of Collateral, whether or not the collateral is of a
specialized nature, (viii) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (ix) to dispose of assets in wholesale rather than retail
markets, (x) to disclaim disposition warranties, (xi) to purchase insurance or
credit enhancements to insure Secured Party against risks of loss, collection or
disposition of Collateral or to provide to Secured Party a guaranteed return
from the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by Secured Party, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist Secured Party
in the collection or disposition of any of the Collateral. Debtors acknowledge
that the purpose of this Section 27 is to provide non-exhaustive indications of
what actions or omissions by Secured Party would fulfill Secured Party’s duties
under the UCC or other applicable law in Secured Party’s exercise of remedies
against the Collateral and that other actions or omissions by Secured Party
shall not be deemed to fail to fulfill such duties solely on account of not
being indicated in this Section 27. Without limitation upon the foregoing,
nothing contained in this Section 27 shall be construed to grant any rights to
Debtors or to impose any duties on Secured Party that would not have been
granted or imposed by this Agreement or by applicable law in the absence of this
Section 27.

 

Section 28. REMEDIES ARE CUMULATIVE.

 

No failure on the part of Secured Party to exercise, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise by Secured Party of any right, power or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies herein provided are cumulative
and are not exclusive of any remedies provided by law, in equity, or in other
Loan Documents.

 



9

 

 

 

Section 29. WAIVERS BY DEBTORS.

 

Debtors agree not to assert against Secured Party as a defense (legal or
equitable), as a set-off, as a counterclaim, or otherwise, any claims Debtors
may have against any seller or lessor that provided personal property or
services relating to any part of the Collateral or against any other party
liable to Secured Party for all or any part of the Obligations. Debtors waive
all exemptions and homestead rights with regard to the Collateral. Debtors waive
any and all rights to any bond or security which might be required by applicable
law prior to the exercise of any of Secured Party’s remedies against any
Collateral. All rights of Secured Party and security interests hereunder, and
all obligations of Debtors hereunder, shall be absolute and unconditional, not
discharged or impaired irrespective of (and regardless of whether Debtors
receive any notice of): (i) any lack of validity or enforceability of any Loan
Document; (ii) any change in the time, manner or place of payment or
performance, or in any term, of all or any of the Obligations or the Loan
Documents or any other amendment or waiver of or any consent to any departure
from any Loan Document; or (iii) any exchange, insufficiency, unenforceability,
enforcement, release, impairment or non-perfection of any Collateral, or any
release of or modifications to or insufficiency, unenforceability or enforcement
of the obligations of any guarantor or other obligor. To the extent permitted by
law, Debtors hereby waive any rights under any valuation, stay, appraisement,
extension or redemption laws now existing or which may hereafter exist and
which, but for this provision, might be applicable to any sale or disposition of
the Collateral by Secured Party; and any other circumstance which might
otherwise constitute a defense available to, or a discharge of any party with
respect to the Obligations. To the extent it may lawfully do so, Debtors waive
the benefit of all laws relating to the marshalling of collateral.

 

Section 30. INDEMNIFICATION.

 

Debtors shall protect, indemnify and save harmless Secured Party from and
against all losses, liabilities, obligations, claims, damages, penalties, fines,
causes of action, costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) (collectively, “Damages”) imposed upon, incurred
by or asserted against Secured Party on account of or in connection with (i) the
Loan Documents or any failure or alleged failure of Debtors to comply with any
of the terms or representations of, or the inaccuracy or breach of any
representation in, the Loan Documents; (ii) the Collateral, any claim of loss or
damage to the Collateral or any injury or claim of injury to, or death of, any
person or property that may be occasioned by any cause whatsoever pertaining to
the Collateral or the use, occupancy or operation thereof; (iii) any failure or
alleged failure of Debtors to comply with any law, rule or regulation applicable
to them or to the Collateral or the use, occupancy or operation of the
Collateral (including, without limitation, the failure to pay any taxes, fees or
other charges); (iv) any Damages whatsoever by reason of any alleged action,
obligation or undertaking of Secured Party relating in any way to or any matter
contemplated by the Loan Documents; or (v) any claim for brokerage fees or such
other commissions relating to the Collateral or any other Obligations; provided
that such indemnity shall be effective only to the extent of any Damages that
may be sustained by Secured Party in excess of any net proceeds actually
received by it from any insurance of Debtors (other than self-insurance) with
respect to such Damages. Nothing contained herein shall require Debtors to
indemnify Secured Party for any Damages resulting from Secured Party’s gross
negligence or its willful misconduct. The indemnity provided for herein shall
survive payment of the Obligations and shall extend to the officers, directors,
employees and duly authorized agents of Secured Party. In the event Secured
Party incurs any Damages arising out of or in any way relating to the
transactions contemplated by the Loan Documents (including any of the matters
referred to in this section), the amounts of such Damages shall be added to the
Obligations, shall bear interest, to the extent permitted by law, at the
interest rate borne by the Obligations from the date incurred until paid and
shall be payable on demand.

 

 

 



10

 

 

Section 31. MISCELLANEOUS.

 

A. Amendments and Waivers. No waiver, amendment or modification of any provision
of this Agreement shall be valid unless in writing and signed by Debtors and
Secured Party. No waiver by Secured Party of any Default shall operate as a
waiver of any other Default or of the same Default on a future occasion.

 

B. Assignment. All rights of Secured Party hereunder are freely assignable, in
whole or in part, and shall inure to the benefit of and be enforceable by
Secured Party, its successors, assigns and affiliates. Debtors shall not assign
their rights and interest hereunder without the prior written consent of Secured
Party, and any attempt by Debtors to assign without Secured Party’s prior
written consent is null and void. Unless otherwise agreed in writing by Secured
Party, any assignment shall not release Debtors from the Obligations. This
Agreement shall be binding upon Debtors, and the successors and permitted
assigns of Debtors.

 

C. Applicable Law. This Agreement shall be governed by and construed under the
law of the State of Delaware (the “Jurisdiction”) without regard to the
Jurisdiction’s conflict of laws principles, except to the extent that the UCC
requires the application of the law of a different jurisdiction.

 

D. Jurisdiction. Debtors irrevocably agree to non-exclusive personal
jurisdiction in the state identified as the Jurisdiction above.

 

E. Waiver of Jury Trial. DEBTORS WAIVE THEIR RIGHT TO A JURY TRIAL WITH RESPECT
TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS
AGREEMENT, ANY RIGHTS, REMEDIES, OBLIGATIONS, OR DUTIES HEREUNDER, OR THE
PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF. Except as prohibited by law, the
parties waive any right which they may have to claim or recover in any
litigation any special, exemplary, punitive or consequential damages or any
damages other than, or in addition to, actual damages. Debtors (i) certify that
neither Secured Party nor any representative, agent or attorney of Secured Party
has represented, expressly or otherwise, that Secured Party would not, in the
event of litigation, seek to enforce the foregoing waivers or other waivers
contained in this Agreement, and (ii) acknowledge that, in entering into the
Loan Documents to which Secured Party is a party, the Secured Party is relying
upon, among other things, the waivers and certifications contained in this
Section.

 

F. Severability. If any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective but only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.

 

 



11

 

 

G. Notices. Any notices to Debtors shall be sufficiently given, if in writing
and mailed or delivered to the address of Debtors shown above or such other
address as provided hereunder; and to Secured Party, if in writing and mailed or
delivered to the address of Secured Party shown above or such other address as
Secured Party may specify in writing from time to time. In the event that
Debtors changes their mailing address at any time prior to the date the
Obligations are paid in full, Debtors agree to promptly give written notice of
said change of address by registered or certified mail, return receipt
requested, all charges prepaid.

 

H. Captions. The captions contained herein are inserted for convenience only and
shall not affect the meaning or interpretation of this Agreement or any
provision hereof. The use of the plural shall also mean the singular, and vice
versa.

 

I. Binding Contract. By execution and acceptance of this Agreement, Debtors and
Secured Party agree that each party is bound by all terms and provisions of this
Agreement.

 

J. Final Agreement. This Agreement and the other Loan Documents represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous or subsequent written or oral agreements of the parties.
There are no unwritten oral agreements between the parties.

 

 

 

 

[Signatures Follow on Next Page]

 

 



12

 

 

IN WITNESS WHEREOF, Debtors and Secured Party, on the day and year first written
above, have caused this Security Agreement to be executed under seal.

 

DEBTORS:

 

MECKLERMEDIA CORPORATION

 

By  /s/ Alan M. Meckler                

Name: Alan M. Meckler                

Title: CEO                                        

 

 

MECKLERMEDIA.COM SUBSIDIARY CORPORATION

 

By: /s/ Alan M. Meckler                 

Name: Alan M. Meckler                 

Title: CEO                                         

 

 

INSIDE NETWORK, INC.

 

By: /s/ Alan M. Meckler               

Name: Alan M. Meckler               

Title: CEO                                       

 

SECURED PARTY:

 

DREW LANE HOLDINGS, LLC

 

By: /s/ James S. Gertler                

Name: James S. Gertler                

Title: Managing Member            

 

 

 

[Signature Page to Security Agreement]

 

 



13

 

